2018 IL App (1st) 172123 


                                          No. 1-17-2123


                                  Opinion filed June 20, 2018. 


                                                                  Third Division
_____________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                        FIRST DISTRICT

______________________________________________________________________________

In re MAURICE J., a Minor,                      )     Appeal from the
                                                )     Circuit Court of
(The People of the State of Illinois,           )     Cook County.
                                                )
       Petitioner-Appellee,                     )     No. 17 JD 00647
                                                )
               v. 	                             )
                                                )
Maurice J.,                                     )     The Honorable
                                                )     Kristal Royce Rivers,
       Respondent-Appellant).                   )     Judge Presiding.
______________________________________________________________________________

       JUSTICE LAVIN delivered the judgment of the court, with opinion.

       Justices Fitzgerald Smith and Howse concurred in the judgment and opinion. 


                                           OPINION

¶1     Minor respondent Maurice J. was adjudicated delinquent for committing the offense of

aggravated unlawful use of a weapon (AUUW) by carrying a firearm on his person while under

21 years of age. On appeal, respondent asserts that (1) the trial court erroneously denied his

pretrial motion to suppress evidence obtained as a result of an unreasonable traffic stop, (2) the

evidence was insufficient, and (3) the trial court erroneously allowed the State to reopen its case
No. 1-17-2123


to present evidence of respondent’s age after he had moved for a directed verdict. For the

following reasons, we reverse the trial court’s judgment.

¶2                                    I. BACKGROUND

¶3     On March 26, 2017, the State filed a petition for an adjudication of wardship based on

offenses respondent allegedly committed the day before. The State later filed an amended

petition alleging four counts of AUUW and one count of unlawful possession of a firearm.

Specifically, the amended petition alleged that respondent committed AUUW by carrying a

weapon on his person, outside his land, home, or place of business, (1) without a Firearm

Owners Identification (FOID) Card (counts 1 and 3) and (2) while under 21 years of age (counts

2 and 4). 720 ILCS 5/24-1.6(a)(1) (West 2016). Two of those counts also alleged that this was

respondent’s second offense (counts 1 and 2). The amended petition further alleged that

respondent committed unlawful possession of a firearm in that he possessed a firearm while

under 18 years of age. Id. § 24-3.1(a)(1). Meanwhile, respondent filed a motion to quash arrest

and suppress evidence, and an evidentiary hearing was held.

¶4     According to 22-year-old Davon Wells, a student at Richard Daley College and an

employee of Auto Zone, he was driving respondent and I.P. home at about 10 p.m. on the night

in question. Wells testified that, although it was dark out, streetlights were on. In addition, Wells

had known respondent for about six years, had known I.P. for about two years, and considered

them to be his friends. Respondent sat in the front passenger seat, and I.P. sat in the backseat.

¶5     Wells testified that they were in the area of 109 West 85th Street when the police

activated their siren and bright lights, which Wells acknowledged “see inside of the car.”

Additionally, the police car was a sport utility vehicle (SUV) and sat higher than Wells’s car.

Wells did not, however, see respondent or I.P. pass anything. Prior to the police activating their



                                                  2

No. 1-17-2123


siren and lights, Wells was not speeding or driving erratically. He denied swerving to avoid a

speed bump.

¶6     After Wells pulled over his car, one officer approached the driver side door, and a second

officer approached the passenger side door. Neither officer had his firearm drawn. In addition,

the police did not request Wells’s license and registration. Wells complied with a request to exit

the vehicle, however, and the officer near him placed him in handcuffs before searching him and

the area in which he had been sitting. Meanwhile, the other officer had respondent exit the

vehicle and handcuffed him. Finally, I.P. exited the car and was handcuffed. The officers then

searched the entire car and announced that they found a firearm. Wells testified that he

previously was unaware that a weapon was present. After recovering the firearm, the police

arrested respondent and I.P. but did not arrest Wells.

¶7     Officer Delgado Fernandez testified that at the time in question, he was working with two

partners, Officer Kerr and Officer Findysz, in an unmarked SUV. Officer Fernandez observed a

car commit a minor traffic violation in that the driver “went around the speed bump.”

Specifically, the driver went toward the curb so that one set of tires was on the speed bump and

the other set was level. Although the driver steered around the bump, he did not swerve. Officer

Fernandez acknowledged that his reports did not say Wells avoided the speed bump.

¶8     After the traffic violation, Officer Fernandez activated the emergency equipment in order

to curb the vehicle. From 12 to 15 feet away, he “observed the front passenger pass a handgun to

the rear passenger.” Officer Fernandez testified that he could clearly see that the object was a

handgun and could see that three people were in the vehicle.

¶9     When the vehicle came to a stop, Officer Fernandez approached on the driver side,

Officer Kerr approached the passenger side, and Officer Findysz approached the trunk. The



                                                 3

No. 1-17-2123


officers’ firearms were not drawn. Officer Fernandez then ordered the occupants out of the

vehicle and secured them for officer safety. Officer Fernandez testified that he knew to look for

the firearm “[i]n the direction [that] the offender gave it to the co-offender.” Moreover, the

officers searched the occupants and found a firearm in I.P.’s purse. Officer Fernandez put on

gloves to recover the loaded .45-caliber pistol and called for assisting units. Wells was released

with a traffic citation for driving around the speed bump.

¶ 10   The trial court found this was a “he said, he said” situation but ultimately believed the

testimony of Officer Fernandez. Accordingly, the court denied respondent’s motion and

proceeded to a bench trial.

¶ 11   At trial, the parties stipulated to Officer Fernandez’s prior testimony. He was also

recalled and testified, in pertinent part, that respondent did not admit to possessing the firearm. In

addition, Officer Fernandez did not know whether any DNA results were available from the

recovered firearm. The officer further testified that the firearm was recovered in a place that was

not respondent’s home or place of business and that he was not engaging in activities under the

Wildlife Code. See 720 ILCS 5/24-1.6(a)(1), (3)(I) (West 2016). Moreover, the State presented a

certified copy of respondent’s prior firearm adjudication.

¶ 12   During Officer Fernandez’s testimony, the State tried but failed to establish respondent’s

date of birth. After the State rested, respondent moved for a directed verdict on the two AUUW

counts and the unlawful possession of a weapon count that required the State to prove

respondent’s age (counts 2, 4, and 5). The State responded:

                “Your Honor, the minor’s age became a subject of hearsay objections that were

       sustained. If the Minor Respondent stipulated to juvenile jurisdiction, the Minor

       Respondent is clearly under the age of 21 or he would not be here in Juvenile Court.



                                                  4

No. 1-17-2123


       Regarding his age of 18 on that last count, I will leave to the Court to make its best

       determination.”

Upon the court’s inquiry, the State essentially then asked the court to take judicial notice that the

amended petition contained respondent’s birth date and that respondent stipulated to the court’s

juvenile “jurisdiction” at the arraignment on that petition. Respondent objected, arguing that the

State had rested its case without introducing evidence on this point. Once again, upon the court’s

inquiry, the State confirmed that it was asking to reopen its case. The court allowed the State to

do so over respondent’s objection.

¶ 13   Consequently, the State formally asked the court to take judicial notice that respondent

was arraigned in the court’s presence and verified the facts of the amended petition, including

that he was born on June 27, 2001. We note that, on appeal, respondent disputes the accuracy of

the State’s representations about the arraignment. In any event, the court found it was common

practice for a juvenile to stipulate to juvenile jurisdiction, which required a minor to be under 18

years of age at the time of the offense. Consequently, the court took judicial notice of

respondent’s age and subsequently denied his motion for a directed verdict in that regard (counts

2, 4, and 5). The trial court did, however, grant respondent a directed verdict on the counts

involving respondent’s lack of a FOID card (counts 1 and 3), as the State admittedly presented

no evidence on that point. As part of the defense’s case, the parties stipulated to Wells’s

testimony at the pretrial hearing.

¶ 14   The trial court once again found Officer Fernandez’s testimony to be credible and found

respondent guilty of the remaining counts. The court ordered that respondent be committed to the

Department of Juvenile Justice for AUUW (count 2).

¶ 15                                   II. ANALYSIS



                                                 5

No. 1-17-2123


¶ 16   On appeal, respondent first asserts that the trial court erred in denying his motion to

suppress evidence because it was not reasonable for an officer to believe that Wells committed a

traffic violation. Specifically, Officer Fernandez’s testimony failed to show that Wells drove

upon or through private property to avoid a traffic control device. Additionally, respondent

argues that speed bumps do not constitute traffic control devices. Respondent contends that

because Officer Fernandez lacked a sufficient basis to initiate a stop, the trial court was required

to suppress evidence that a firearm was subsequently recovered.

¶ 17   Courts apply a two-part test when reviewing the trial court’s ruling on a motion to quash

arrest and suppress evidence. People v. Almond, 2015 IL 113817, ¶ 55. The trial court’s findings

of fact will be reversed only if against the manifest weight of the evidence. Id. In contrast, we

review the trial court’s ultimate legal ruling de novo. People v. Holmes, 2017 IL 120407, ¶ 9. In

reviewing the denial of a motion to suppress, courts may examine trial evidence in addition to

the evidence presented at the hearing on the motion to suppress. People v. Hopkins, 235 Ill. 2d
453, 473 (2009).

¶ 18   Under the fourth amendment and the Illinois Constitution of 1970, individuals have the

right to be free from unreasonable searches and seizures. Almond, 2015 IL 113817, ¶ 56 (citing

U.S. Const., amend. IV, and Ill. Const. 1970, art. I, § 6). In addition, the stop of a vehicle for a

suspected violation of law constitutes a seizure, regardless of whether the seizure is brief and is

made for a limited purpose. People v. Gaytan, 2015 IL 116223, ¶ 20. Pursuant to Terry v. Ohio,

392 U.S. 1 (1968), police officers may conduct a brief, investigatory stop if the officer

reasonably believes that the individual in question committed or is about to commit a crime.

People v. Henderson, 2013 IL 114040, ¶ 25.




                                                 6

No. 1-17-2123


¶ 19   A reasonable articulable suspicion is required to justify an investigative stop under the

fourth amendment. People v. Hackett, 2012 IL 111781, ¶ 20. A police officer must be able to

identify specific articulable facts, taken together with rational inferences there from, that

reasonably warrant the stop. Id. Additionally, an officer’s suspicion must be more than an

unparticularized and inchoate suspicion or hunch. People v. Timmsen, 2015 IL 118181, ¶ 9.

Furthermore, a Terry stop must be justified at its inception. Id. In assessing an officer’s conduct,

we apply an objective standard and address whether the facts available to an officer at the time of

the seizure would warrant a man of reasonable caution to believe that the officer acted

appropriately. Id. If the police lacked a reasonable suspicion, the traffic stop is unconstitutional,

rendering evidence obtained from the stop inadmissible. Gaytan, 2015 IL 116223, ¶ 20.

¶ 20   In Heien v. North Carolina, 574 U.S. ___, ___, 135 S. Ct. 530, 536 (2014), the United

States Supreme Court held that a reasonable suspicion can be supported by an officer’s

misunderstanding of the scope of a law. Consequently, a police officer does not violate the fourth

amendment when he stops a vehicle based on an objectively reasonable, albeit mistaken, belief

that the driver’s conduct leading to the stop violated traffic laws. Id. This reflects that the fourth

amendment permits government officials to make some mistakes. Id. That being said, courts

apply an objective standard in determining whether a police officer made a reasonable mistake of

law, without examining the particular officer’s subjective understanding. Id. at 539.

¶ 21   Here, it is undisputed that Officer Fernandez purportedly stopped Wells’s car due to a

minor traffic violation. As the State acknowledges, “the only description of the minor traffic

violation is that Wells ‘went around the speed bump,’ or ‘avoided’ it, by driving toward the curb

with one wheel on the speed bump and one wheel on the even part of the street.” Respondent




                                                  7

No. 1-17-2123


essentially contends that, even taking Officer Fernandez’s account as true, the traffic stop lacked

a reasonable articulable basis.

¶ 22   Section 11-305 of the Illinois Vehicle Code states, in pertinent part, that “[i]t is unlawful

for any person to leave the roadway and travel across private property to avoid an official traffic

control device.” 625 ILCS 5/11-305(b) (West 2016). Thus, section 11-305 clearly applies only

where a driver enters private property. Similarly, section 9-8-010(c) of the Chicago Municipal

Code states that “[n]o operator of a vehicle shall attempt to avoid obedience to any traffic-control

device by driving upon or through any private property, alley or traffic island.” Chicago

Municipal Code § 9-8-010(c) (amended Oct. 28, 2015). Accordingly, the ordinance

unambiguously applies only where the driver enters private property or an alley, or drives on a

traffic island. Cf. Heien, 574 U.S. at ___, 135 S. Ct. at 540 (finding the officer reasonably

believed a traffic infraction occurred where the statue was subject to two reasonable

interpretations); Gaytan, 2015 IL 116223, ¶¶ 31, 38, 48 (finding that where the statute in

question was ambiguous, the officers’ mistaken belief that the law had been violated was

objectively reasonable and, thus, the stop was constitutionally valid).

¶ 23   In contrast, Officer Fernandez did not testify that Wells drove his vehicle upon any of the

enumerated areas. Rather, Officer Fernandez testified that Wells drove to the flat edge of the

street itself to partly avoid the speed bump. We find the distinction between the street itself and

private property, alleys, or traffic islands to be obvious. See also Heien, 574 U.S. at ___, 135 S.

Ct. at 541 (Kagan, J., concurring, joined by Ginsburg, J.) (stating that an officer has made a

reasonable mistake only if a statute is truly ambiguous, requiring hard interpretive work to

overturn the officer’s judgment).




                                                 8

No. 1-17-2123


¶ 24   The State nonetheless argues that Officer Fernandez could have reasonably, albeit

mistakenly, believed that this was a violation of the ordinance because maneuvering around a

speed bump while remaining in the roadway is similar to driving onto a traffic island. We

categorically disagree. While vehicles are permitted to be driven on a public street in most

instances, they should almost never be driven on a raised traffic island.

¶ 25   As the Court stated in Heien, “an officer can gain no Fourth Amendment advantage

through a sloppy study of the laws he is duty-bound to enforce.” Heien, 574 U.S. at ___, 135 S.

Ct. at 539. The case before us does not present an officer’s misunderstanding of the law: it

presents an officer’s failure to know the law.

¶ 26   As stated, Officer Fernandez’s mistaken belief that Wells committed a traffic violation

was unreasonable where Wells never left the street to avoid a speed bump. It follows that the

seizure of respondent as an occupant in Wells’s car, which occurred when the police activated

their lights and siren, was also unreasonable. In addition, the State does not dispute that this

seizure is what led the officers to observe respondent with the firearm and to recover it.

Consequently, respondent was entitled to the suppression of such evidence.

¶ 27   Respondent asserts that we must reverse the trial court’s judgment outright because the

State could not prove he possessed the firearm without the suppressed evidence. See People v.

Abdur-Rahim, 2014 IL App (3d) 130558, ¶ 33. While the State asks us to affirm this case, it does

not dispute that reversal without remand is appropriate should we find affirmance to be

inappropriate here. Accordingly, we reverse the adjudication of delinquency outright. In light of

our determination, we need not consider respondent’s remaining contentions.

¶ 28   For the foregoing reasons, we reverse the trial court’s judgment.

¶ 29   Reversed.



                                                 9